Citation Nr: 1016019	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure during service.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in June 2006 
and July 2008 by the Department of Veterans Affairs (VA) 
Regional Offices (RO's) in Nashville, Tennessee and 
Huntington, West Virginia, respectively.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The Veteran's  service connection claim for diabetes 
mellitus, to include as secondary to herbicide exposure 
during service, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not diagnosed with pes planus in service or 
for many years thereafter.


CONCLUSION OF LAW

The criteria for service connection for pes planus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter issued in March 2008, which was sent 
prior to the issuance of the July 2008 rating decision on 
appeal and which advised the Veteran of the criteria for 
establishing service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's service,  
private, and VA treatment records have been obtained, as well 
as records from treatment provided during her status as a 
service member's dependent.  Moreover, all evidence 
appropriately identified by the Veteran has been obtained, 
and the Veteran also testified at a hearing before the 
undersigned Veterans Law Judge.  The Veteran was not examined 
for VA purposes, however, as the evidence of record fails to 
reflect any findings of pes planus in service or for many 
years thereafter.  Accordingly, VA's duty to provide a 
medical examination and opinion has not been triggered.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Service Connection

The Veteran contends that she developed her currently-
diagnosed pes planus as the result of long periods of 
standing and marching during service.  The Veteran also 
contends that her in-service pes planus symptomatology was 
manifested by her reported knee and leg pain, documented in 
her service treatment records.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009).

The Veteran's service treatment records fail to reference any 
findings of pes planus.  While a December 1973 treatment 
record notes the Veteran's complaints of bilateral foot 
swelling, an assessment performed after physically examining 
the Veteran's feet notes only slight bilateral foot adenitis 
with full range of ankle motion.  No findings of pes planus 
were recorded.  Additionally, the Veteran's separation 
physical examination report notes no abnormalities of the 
Veteran's feet.

While the Veteran testified at her recent Board hearing that 
she was first diagnosed and treated for pes planus in the 
late 1980's, VA and private orthopedic treatment records from 
that time period fail to reference any complaints or 
diagnosis of pes planus.  The first diagnosis of pes planus 
of record is reflected in a June 2007 VA treatment record, 
and the Board notes that the Veteran filed the instant 
service connection claim in February 2008.  Thus, the 
evidence first reflects a diagnosis of pes planus in 2007, 
approximately 31 years after her discharge from service.  

With the medical evidence failing to show the presence of pes 
planus in service or for decades after service, and no 
competent credible evidence linking pes planus to service, 
the greater weight of the evidence is against the conclusion 
that pes planus was incurred in service.   
The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's contentions that her pes planus, 
while diagnosed post-service, is nevertheless attributable to 
service.  The Board notes that the Veteran is competent to 
report experiencing pes planus in service.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation 
when no special knowledge or training is required).   
However, the Veteran's assertions that her pes planus 
manifested in service are belied by contemporaneous foot 
examinations failing to note the presence of pes planus, as 
reflected in a December 1973 treatment record and during her 
March 1976 separation physical examination report.  Moreover, 
the Veteran is not competent to link her pes planus to 
service, and she has not submitted a medical opinion 
establishing such a link.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons, such as 
the Veteran, are not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation).

As to the Veteran's contentions that the symptoms of her 
currently diagnosed pes planus manifested in service as knee 
and leg pain, the Board notes that the Veteran is not 
competent to link her knee and leg pain to her subsequently 
diagnosed pes planus, nor has she submitted any medical 
opinion relating her knee and leg complaints in service to 
her currently-diagnosed pes planus.  See id.  Moreover, the 
Veteran's contention that her documented in-service knee pain 
was a manifestation of her pes planus is undermined by the 
evidence of record reflecting that in an earlier claim for 
service connection for a bilateral knee disorder (addressed 
in a 1987 Board decision), she contended that her in-service 
knee complaints were manifestations of a bilateral knee 
disorder.

In conclusion, the evidence of record reflects that in-
service examinations of the Veteran's feet failed to document 
the presence of pes planus, the first diagnosis of pes planus 
is more than 30 years after the Veteran's discharge from 
service, and there is no medical opinion of record relating 
the Veteran's post-service pes planus to service.  Thus, a 
basis for granting service connection has not been presented, 
and the Veteran's appeal is therefore denied.

ORDER

Service connection for pes planus is denied.


REMAND

After reviewing the evidence of record, the Board concludes 
that further development is warranted before the Veteran's 
service connection claim for diabetes mellitus, to include as 
secondary to herbicide exposure, may be adjudicated on its 
merits.

The Veteran contends that her currently-diagnosed diabetes 
mellitus is related to service, and one of her asserted 
theories of entitlement is that she developed diabetes 
mellitus as the result of exposure to herbicide agents that 
were stored in the hangar where she worked as an aerographer 
during her Naval service in Cuba.  Additionally, the Veteran 
reports that the herbicides stored in these containers were 
also used to treat the lush Cuban vegetation, thereby 
directly exposing her to herbicides.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's updated Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) 
directs that a detailed statement of the veteran's claimed 
herbicide exposure be sent to the Compensation and Pension 
(C&P) Service via e-mail and a review be requested of the 
Department of Defense's (DoD) inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

A review of the Veteran's claims file reflects that in March 
2006, the RO requested from the National Personnel Records 
Center (NPRC) any documents showing exposure herbicides and 
received a response that there were "[n]o records of 
exposure to herbicides."  In April 2006, the RO requested a 
detailed statement of the Veteran's claimed herbicide 
exposure from the Veteran and that the Veteran submitted such 
a statement in September 2006.  However, no further 
development efforts with regard to corroboration of the 
Veteran's reported herbicide exposure are documented in the 
Veteran's claims file.  

In the Board's view, the RO's development efforts have not 
fulfilled the requirements of the VA's updated Adjudication 
Procedure Manual.  The RO has not provided a detailed 
statement of the Veteran's claimed herbicide exposure to the 
C&P Service, nor requested search of the DoD inventory of 
herbicide operations to determine whether herbicides were 
used or tested as alleged, nor requested that the JSRRC 
research the Veteran's possible Agent Orange exposure during 
her service assignment in Cuba.  Accordingly, this should be 
accomplished as set forth in the Remand instructions below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.

2.  Then, the RO/AMC should take the 
necessary actions to comply with the 
evidentiary development procedures 
required by M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n).  This 
includes furnishing a statement of the 
Veteran's claimed herbicide exposure to 
the C&P Service and requesting a review of 
the DoD inventory of herbicide operations 
to determine whether herbicides were used 
or stored as alleged.  If the exposure is 
not verified, a request should then be 
sent to the JSRRC for verification of the 
Veteran's possible Agent Orange exposure 
during the dates and assignment of her 
service in Cuba, as documented in her 
service personnel records.  (Treatment 
records suggest service in Cuba between 
August 1974 and February 1975.) 

3.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and readjudicate the issue 
on appeal.  If the claim remains 
denied, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


